Title: To George Washington from Colonel Thomas Clark, 17 May 1779
From: Clark, Thomas
To: Washington, George



Sir
Paramus [N.J.] May 17th 1779

Yesterday, on receiving information that a large body of the enemy had attacked and forced my Scouts from the New Bridge, I desired Lt Colonel Davidson to give your Excellency notice by express whilst I reconnoitered them, I found from my own observations and the best intelligence I could get that 500 had crossd the Bridge and taken possession of the hights on this side the river and a considerable body remaining on the other side. all I was able to do in this case was to keep my Light Infantry and a Captains Command joined by a few Militia as near them as possible to prevent pillaging—about 5 oClock in the afternoon, another express from my Scout at Tapan informed me that 500 men were on their march for this place—with two Gentlemen of this place I immediately reconnoiterd that road and found that at 7 miles from this they changed their rout and march’d to the New Bridge—The Continental Troops with a few Militia lay on their arms all day yesterday and last night—the enemy recross’d about 10 yesterday evening taking up the Bridge after them—The Militia came down in great numbers this morning and Seemd to be in high spirits—By two deserters, and other very good information the enemy’s force consisted of the 63, 64 Regmts Buskerks Corps, 100 Fergusons riflemen, the refugees, Some Grenadiers & Light Infantry making 1000 to march by way of Hackensack Bridge, and 500 others to Land at Closter dock and proceed thro Tapan to Paramus Church where they were to make a junction by day Light, but by the latter party’s missing their landing place & the vigilance of the scouts, the scheme miscarried—they were if possible, to have possessed themselves of my Artiliry, Baggage and taken or destroyed the whole regmt—they have carried off several Cattle and plundered a number of houses—I have not been able to learn whether they have lost any men in the different skermishes or not—three of mine are wound’d. I expect something of the same kind shortly, but your Excellency may be assured they never shall Surprise me, force me they may—I have the honor to be Sir your Excellencys most Obt Humble Servt
T. Clark
        
        The enemy have returnd to New york and their different Stations.
